     Case 1:12-cv-06595-LAP Document 123 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



MUENCH PHOTOGRAPH, INC.,
                                                12 Civ. 6595
               Plaintiff,
                                                    ORDER
    -versus-

THE MCGRAW-HILL COMPANIES,
INC., et al.,

               Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Counsel shall confer and inform the Court by letter no

later than June 25 how they propose to proceed in light of the

remand from the Court of Appeals.


SO ORDERED.

Dated:   June 17, 2020
         New York, New York


                                       ____________________________
                                       LORETTA A. PRESKA, U.S.D.J.
